DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/02/2022.
Claim 1 is cancelled.
Claims 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 are amended.
Claims 21 – 52 are newly presented.
Claims 2 - 52 are presented for examination.
Claims 2 – 52 are allowable.

Response to Arguments
The Applicant has amended the claims such that all independent claims contain allowable subject matter. Therefore, the rejection under 35 USC 103 of the claims as outlined in the previous Office action are withdrawn.

Further the objection to all dependent claims as outlined in the previous Office action are withdrawn. 

End Response to Arguments

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 43. (Currently amended) The method of claim [43] 42, further comprising providing data indicative of the estimated effect to at least one user.


END EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 2 – 52 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record makes obvious the limitations of the claims as outlined in the previous Office action none of these references taken either alone or in combination with the prior art of record disclose:

Claim 2: “… wherein the fist aspect f the blockchain protocol relates to one of a set of aspects consisting of: a block reward, a transaction fee, a transaction tax, a voting mechanism, eligibility of a system participant to earn rewards, a bonding curve, a slashing schedule, a bond yield, and a difficulty adjustment period; and wherein the second aspect of the blockchain protocol relates to another of the set.”
Claim 4: “…wherein the first aspect relates to eligibility of system participants to earn rewards, and wherein the value for the first parameter relates to eligibility of system participants to validate particular shards.”

Claim 5: “…wherein the act (B) comprises specifying a synchronization between the first and second aspects of the blockchain protocol.”

Claim 8: “… further comprising producing information on a result of the simulated changes, the information comprising at least one of: an indication of energy, power or resource cost needed to take over the system after the simulated changes; evidence that system participants cannot accrete more value than contributed after the simulated changes; and evidence that system participants cannot accrete more value than fairly apportioned after the simulated changes.”

Claim 9: “… (C) executing the unitary set of programmed instructions to simulate a change to an aspect of a second blockchain protocol, so as to produce second data representing a state of the second blockchain protocol after the simulated change; and (D) comparing the data produced in the act (A) with the second data produced in the act (C) for the second blockchain protocol.”

Claim 10: “… further comprises an act of optimizing a value for the first parameter relative to an objective function, wherein the first parameter comprises a slashing rate, a block production rate, a number of shards, and a time interval for key redistribution, and the objective function relates to a proportion of malicious and non-malicious participants in the system.”

Claim 12: “… wherein the agent-based simulation enables each of a plurality of simulated agents to perform actions consisting of: creating a transaction; verifying a transaction; initiating a distributed denial of service attach; initiating censorship of one or more blocks from a specific address; initiating a selfish mine action; and generating a clone of itself.”

Claim 14: “… wherein the method further comprises simulating at least one of a security attack and a financial attach on the system.”

Claim 15: “… wherein the act (A) and (B) are performed by a designer of the blockchain protocol.”

Claim 16: “… wherein the act (A) and (B) are performed post-launch of the system by an operator of the system.”

Claim 17: “… wherein the method further comprises simulating at least one of a security attack and a financial attack on the system.”

Claim 18: “… wherein the method further comprises simulating at least one of a security attack and a financial attack on the system.”

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Closest Prior Art

Vinay_2018 (2018/0182029) teaches a system for analyzing risk which utilizes a commonly used metric known as the Gini coefficient. Vinay_2018; however, does not teaches to analyze risk of a blockchain protocol nor to simulate a blockchain protocol.

Gasassa_2014 (us 2014/0337971) teaches a governance system that uses simulations to explore variable parameter space and analyze the computing infrastructure policies using metrics; however, they focus on the governance of API interfaces on the distributed network rather than governance of the network protocol as claimed.

MacLeod_2020 (US 2020/0133744 A1 Filed Oct. 30, 2018) teaches a governance analysis platform which performs simulation to perform governance validation of decentralized computing systems where computer system may include a blockchain; however, the governance analysis platform validates whether or not the various API’s on the decentralized computer system are compliant. Therefore MacLeod_2020 does not teach a governance analysis platform which simulates changes to a blockchain protocol as claimed.

Haun_2019 (US 2019/0129724 A1 with priority date to May 22, 2018) teaches to perform agent based simulations using a unified modeling language which makes obvious the claimed unitary set of programmed instructions to simulate.

Bartoletti_2018 (Data Mining for detecting Bitcon Ponzi Schemes, University of Cagliari, Italy March 1 2018) teaches to evaluate risk on a Bitcoin blockchain by measuring inequalities of the transferred values with Gini coefficients. Bartoletti_2018; however, does not teach to simulate a blockchain, but rather utilizes actual measured blockchain data. Therefore Bartoletti_2018 does not teach to simulate changes to a blockchain protocol as claimed. 

Brousmiche_2018 (Blockchain Energy Market Place Evaluation: an Agent-Based Approach, Published in: 2018 IEEE 9th Annual Information Technology, Electronics and Mobile Communication Conference (IEMCON)Ýate of Conference: 1-3 Nov. 2018, DOI: 10.1109/IEMCON.2018.8614924) teaches to simulate a blockshain protocol using agents and smart contracts programed in Solidity. While this teaches to simulate a blockchain protocol the primary focus is on the negotiation of prices between prosumers via a smartcontract broker. This simulation does in fact modify token values in various prosumer accounts in the blockchain ledger and this modification a consequence of changing a unitary price parameter. Therefore ledger modifications (i.e., act (B)) uses data produced during brokering the contract (i.e., act (A)). It is noted that the claim recites “parameter relating to the first aspect” and “a value for a second parameter relating to the second aspect” which is very broad because the parameters need only merely “relate” to a first and second aspect of the blockchain. Anything “related” to the blockchain which is parameterized therefore reads on these limitations. Further; Brousmiche_2018 teaches an agent based simulation which is a programmed simulation; however, Broushmiche_2018 does not explicitly teach a “unitary set of programmed instructions: as claimed.

Calcaterra_2018 (On-chain Governance of Decentralized Autonomous Organization, Blockshain Organization using Semada, May 24, 2018) is clearly focused on the need to properly choose blockchain regulatory protocols in order to have an ideal decentralized protocol or rather a healthy DAO Calcaterra_2018 clearly discusses various tradeoffs that must be considered with regard to various protocol parameters and does discuss the various standards for sharing wealth and power within the distributed organization; Calcaterra_2018 does not discuss measuring this aspect of the protocol using, for example, a Gini coefficient as claimed.

Rosenthal_2018 (DSHR’s Blog, Gini Coefficients of Cryptocurrencies, October 23, 2018) teaches to use the Gini coefficient as a measure of the degree of inequality in the context of blockchains.

Adelt_2018 (Simulation of the Governance of Complex Systems (SimCo): Basic Concepts and Experiments on Urban Transportation, 3/31/2018) teaches to perform an agent based simulation of the governance protocol to experiment with the governance scenarios. Adelt_2018 teaches the agents respond to changes in the protocol parameters. Adelt_2018; however, does not teach to simulate a blockchain as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146